DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19, 21, 24, 26, 27, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1).
Regarding claim 16, Challa discloses a method (¶ [0072], external-catheter kits with step-by-step instructions, and methods thereof; ¶ [0136], methods of using the external-catheter kits include opening the external-catheter kits and following the step-by-step instructions provided in the external-catheter kits), comprising: 
positioning an external catheter on a penis of a user (¶ [0075] FIG. 1A provides an unrolled MEC 110A of a first style; ¶ [0077] FIG. 1B provides an unrolled MEC 110B of a second style; ¶ [0079] FIG. 1C provides an unrolled MEC 110C of a third style); 
the external catheter comprising an outlet (Figs. 1A, 1B, 1C, each MEC includes a tapered outlet); and
an engagement portion that receives and sealingly engages at least a portion of the penis of the user (¶ [0076], band of adhesive 112; ¶ [0078], band of adhesive 112; ¶ [0080], band of adhesive 112); and 
coupling a negative pressure source to the outlet of an external catheter (¶ [0097] FIG. 4A provides the FEC 210 fluidly connected to a house-vacuum system 490A; ¶ [0098], the FEC 210 is fluidly connected to … the house-vacuum system 490A or the standalone vacuum pump 490B by way of a urine-drainage system 440). 
To clarify, each of Challa’s MECs 110A, 110B and 110C are cited as analogous to the claimed external catheter. MECs 110A, 110B and 110C vary in size and style. Each includes an outlet and an engagement portion and is compatible with the negative pressure source. 
Challa does not explicitly couple house-vacuum system 490A or vacuum pump 490B to MECs 110A, 110B or 110C. However, connecting one of MECs 110A, 110B or 110C to house-vacuum system 490A or vacuum pump 490B would permit the system to collect urine reliably and prevent pooling at the outlet of the catheter. Therefore, it would have been obvious to modify Challa by connecting one of MECs 110A, 110B or 110C to house-vacuum system 490A or vacuum pump 490B in order to collect urine from a male patient and prevent pooling. 

Regarding claim 17, Challa discloses a method further comprising: collecting urine from the external catheter (¶ [0114], The connector assembly 380 is configured by way of the flexible bridge 386 to comfortably connect to a flexible tubing connector 384 of an MEC of the one or more MECs 510, thereby fluidly connecting the MEC to the urine-collection bag 544 by way of the urine-drainage tubing 542). 

Regarding claim 18, Challa discloses an external catheter comprising a portion that, upon application of negative pressure by the negative pressure source, is capable of collapsing (¶ [0074], Such MECs can have sheaths of latex, non-latex such as silicone, or non-latex and non-silicone such as polyurethane; ¶ [0076], The combination of the silicon sheath and the hydrocolloid adhesive provides a supple, breathable MEC 110A that wicks away moisture when worn; ¶ [0078], supple, breathable MEC 110B; ¶ [0080], supple, breathable MEC 110C; ¶ [0081] FIG. 1D provides a rolled MEC such as any MEC of MECs, 110A, 110B, and 110C disposed over a plastic insert 111).


    PNG
    media_image1.png
    635
    1083
    media_image1.png
    Greyscale

Challa does not explicitly disclose that the portion of the catheter is configured to collapse to provide a pressure drop between the negative pressure source and the engagement portion of the external catheter. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a catheter configured to transmit negative pressure, which comprises a thin flexible material) except for a property or function (in the present case, collapsing upon application of negative pressure to provide a pressure drop between the negative pressure source and the engagement portion of the external catheter) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case, Challa describes latex, silicone and polyurethane materials (¶ [0074], [0078], [0080]), which are identical to the materials from Applicant’s specification (¶ [0030] The external catheter 100 can optionally comprise silicone, latex, polyurethane). Challa also describes that the material is flexible enough to be rolled into a compact form (¶ [0081] FIG. 1D provides a rolled MEC such as any MEC of MECs, 110A, 110B, and 110C disposed over a plastic insert 111). Annotated Figs. 1A, 1B, 1C, 3B show an intermediate portion of the MEC near the tapered tip. When worn, this portion will not be supported internally by ether the wearer’s penis or the flexible tubing connector 384. Therefore, Challa’s MEC can be presumed to deform or collapse when exposed to negative pressure. 
Alternatively, it would have been obvious to configure the highlighted portions to collapse in order to fully drain the catheter and prevent pooling near the tip of the catheter. By enabling a portion of the MEC to collapse, it will minimize the volume of urine located near the tip of the catheter.  

Regarding claims 19, 21 and 24, Challa discloses a method wherein the portion of the external catheter that is configured to collapse comprises a portion of the external catheter between the engagement portion and the outlet (annotated Figs. 1A, 1B, 1C, 3B, the collapsible portion is between band of adhesive 112 and a tapered outlet); 
wherein the portion of the external catheter between the engagement portion and the outlet is unitarily formed with the engagement portion of the external catheter (Figs. 1A, 1B, 1C, 3B, collapsible portion is a unitary part of each MEC); 
wherein the portion of the external catheter that is configured to collapse comprises silicone, latex, or polyurethane (¶ [0074], sheaths of latex, non-latex such as silicone, or non-latex and non-silicone such as polyurethane). 
Regarding the rationale that Challa’s catheter inherently includes a collapsible portion or that it would have been obvious to configure the portion to collapse, see the discussion of claim 18 above. 

Regarding claim 26, Challa further discloses a conduit that fluidly couples to the negative pressure source and the outlet of the external catheter (¶ [0092], flexible, tubular bridge 386 between the securable tubing connector 382 and a flexible tubing connector 384 of an MEC). 
Challa does not explicitly disclose that a portion of the conduit is configured to collapse to provide a pressure drop. This feature is interpreted as inherent or obvious as per In re Fitzgerald. In this case, Challa describes all the physical structures of the conduit portion, namely a flexible conduit connected with the negative pressure source and the catheter outlet. Challa shows that the flexible bridge 386 is friction-fitted between two tapered spike connectors (Fig. 3B). Challa’s conduit can be expected to collapse since it comprises a flexible material (¶ [0094], flexible bridge 386). 
Alternatively, it would have been obvious to configure the conduit portion to collapse in order to select a sufficiently flexible material for connecting the opposing friction spike connectors. Configuring the conduit portion to collapse relates to the ability of the conduit to connect via friction fittings. Therefore, absent an inherent ability to collapse, it would have been obvious to provide this feature in order to make the conduit compatible with friction spike connectors. 

Regarding claim 27, Challa discloses that the conduit comprises: a valve comprising: an inlet, an outlet, and a hollow body in communication with the inlet and the outlet of the valve (annotated Fig. 3B, tubular bridge 386 includes an inlet, outlet and hollow body);

    PNG
    media_image2.png
    429
    974
    media_image2.png
    Greyscale

a length of tubing in communication with the outlet and the negative pressure source (¶ [0093], The securable tubing connector 382 has a non-tapered end portion configured to insert in an end portion of urine-drainage tubing of a urine-drainage system). 
wherein a portion of the conduit that is capable of collapsing comprises the hollow body of the valve of the conduit (¶ [0092], flexible tubing connector 384). 
Challa does not explicitly disclose that flexible tubing connector 384 collapses on itself. However, this feature is interpreted as inherent or obvious as per In re Fitzgerald, as discussed for claim 26 above.  

Regarding claims 33 and 34, Challa discloses that the negative pressure source comprises a vacuum line outlet of a hospital room (¶ [0098] As shown, the FEC 210 is fluidly connected to a light vacuum source (e.g., 40 mm Hg) such as the house-vacuum system 490A); or
wherein the negative pressure source comprises a vacuum pump (¶ [0098] As shown, the FEC 210 is fluidly connected to … the standalone vacuum pump 490B). 

Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1) in view of Radl; Christopher L. et al. (US 20210023279 A1).
Regarding claim 20, Challa lacks a negative pressure between 60 and 200 mmHg. Radl discloses an external catheter system (¶ [0002], [0011], [0074], system 100 ¶ [0100], FIG. 11 … system 200), comprising: 
an external catheter (¶ [0074], external catheter 22); 
wherein a negative pressure source provides a negative pressure between 60 and 200 mmHg at an outlet of the external catheter (¶ [0017], [0029], [0039], the regulated value of suction is within the range of approximately 40-80 mmHg; ¶ [0080], for many applications the operating level is preferably approximately 40 mmHg. However, that level could be raised up to approximately 80 mmHg, since some hospitals are comfortable with higher vacuum pressures).
Radl demonstrates a range of usable pressures for removing urine from a patient. One would be motivated to modify Challa with Radl’s negative pressure range to incorporate a wider range of negative pressure sources. Therefore, it would have been obvious to modify Challa with Radl’s negative pressure range in order to use the system more adaptably with existing negative pressure sources. 

Regarding claim 31, Challa lacks a regulator that selects a negative pressure. Radl further discloses a regulator that selects a negative pressure provided to the external catheter by the negative pressure source (¶ [0076], wall regulator 10; ¶ [0079] that high level of suction is conveyed through the canister to the line suction port 26A of the suction regulator 26, whereupon it is regulated (e.g., reduced) by operation of the suction regulator to a much lower operating level, e.g., 40 mmHg). 
Radl limits pressures to a predetermined safe range (¶ [0077] The suction regulator 26 … is capable of sustaining without allowing the pressure to rise above a desired operating value, e.g., 40 mmHg, of the suction regulator 26 in the event the external catheter becomes sealed against the patient). One would be motivated to modify Challa with Radl’s pressure regulator to prevent the system from delivering an unsafe vacuum level to the patient. Therefore, it would have been obvious to modify Challa with Radl’s pressure regulator in order to protect the patient against an unsafe level of negative pressure. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1) in view of Bennemann (“Determination of the Young’s modulus … tensile testing”). 
Regarding claim 25, Challa discloses an external catheter comprising latex materials (¶ [0074]). Challa is silent regarding the elastic modulus of the collapsible portion. Bennemann discloses a study of the epicuticle of stick insects (p. 1 of 37, abstract) including a measurement of a latex condom material (p. 21 of 37, as a membrane, a latex condom with a thickness of 0.06 mm was used … the Young's modulus of the latex membrane used in the tensile tests was determined before the tensile tests). Bennemann further describes that latex has a Young’s modulus of 1.2 MPa 1200 KPa, where 1MPa = 1000 kPa (p. 10 of 37, Elatex being the Young's modulus of the latex membrane (=1.2 MPa)).
Bennemann demonstrates a suitable range of elastic modulus for constructing a condom with commercially available materials. One would be motivated to modify Challa with Bennemann’s elastic modulus range to construct a condom with easily obtained materials. Therefore, it would have been obvious to modify Challa with Bennemann’s elastic modulus range in order to construct a stable condom catheter using commercially available materials. 
 
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1) in view of Gabriel; Sabry (US 20190091059 A1).
Regarding claim 23, Challa does not explicitly disclose that a portion of the catheter or conduit forms fluidly communicating portions when a negative pressure is applied. Gabriel discloses devices and systems for securing condom catheters to a patient (¶ [0002], [0006], [0029], FIG. 1, exemplary condom catheter 100), comprising: 
an external catheter (¶ [0031], cylindrical tubular member 10); 
a negative pressure source (¶ [0064], suction-providing system 59); 
wherein a portion of the external catheter between an engagement portion and an outlet forms fluidly communicating portions when a negative pressure between 60 and 200 mmHg is applied to the outlet of the external catheter (¶ [0063], Open cell sponge end piece 36 may be used as shown in FIG. 12 to prevent collapse of side walls of tubular member 27 … when suction is applied to first opening 15 at first tubular member end 11). 
Regarding the limitation of a collapsing portion of the conduit being configured to form fluidly communicating portions, Challa can be modified with Gabriel’s fluidly communicating portions by extending or applying a piece of Gabriel’s open cell sponge end piece 36 to an inner surface of Challa’s tubular bridge 386. 
Gabriel maintains fluid communication along the walls of a drainage catheter and resists occlusion (¶ [0063], allowing suction of urine and fixation of the condom catheter wall to the penile shaft as an alternative to the side port suction). One would be motivated to modify Challa with Gabriel’s fluidly communicating portions to preserve fluid communication when applying vacuum, in order to thoroughly remove urine from the condom catheter. Therefore, it would have been obvious to modify Challa with Gabriel’s fluidly communicating portions in order to completely drain fluid from the condom catheter. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1) in view of Gharib, Morteza  et al. (US 20050275494 A1).
Regarding claims 29 and 30, Challa does not explicitly disclose that the collapsing portion of the conduit comprises silicone, latex, or polyurethane, and  is silent regarding the elastic modulus of the collapsible portion of the conduit. Gharib discloses a microfluidic pump (¶ [0004], [0012]), comprising: 
a collapsible portion of a conduit (¶ [0017], a tube 100 forms the element which will receive the pumping force); 
wherein the portion of the conduit that is configured to collapse comprises a silicone, latex, or polyurethane material having an elastic modulus of between 10 kPa and 2000 kPa (¶ [0032] The elastic section of the pump is formed of silicon rubber, having a Young's modulus of about 220 kPa).  
Gharib demonstrates a range of elastic modulus suitable for a medical device, specifically a deformable or collapsible element. One would be motivated to modify Challa with Gharib’s elastic modulus range to construct  Challa’s device with a known material that can be obtained easily. Also, Gharib’s elastic modulus range will enable the tube to connect with the friction spike connectors. A skilled artisan would have been able to modify Challa with Gharib’s elastic modulus range by constructing tubular bridge 386 from silicon rubber having a Young's modulus of about 220 kPa. Therefore, it would have been obvious to modify Challa with Gharib’s elastic modulus range in order to construct a collapsible tube with a commercially available material. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Challa; Pranav et al. (US 20210177643 A1) in view of Visveshwara; Nadarasa (US 20140276633 A1).
Regarding claim 32, Challa lacks pinched opposing edges. Visveshwara discloses a drainage tube or feeding tube (¶ [0007], [0012], [0024], [0105], [0107], tube 101), comprising:
a conduit comprising a hollow body and collapsible portion, wherein hollow body comprises pre-formed pinched opposing edges (¶ [0107], tube 101; ¶ [0111], FIG. 4 … Wall 308 is thinner than wall 203 and wall 309; ¶ [0115], FIG. 8 … Wall 801 is thicker as compared to wall 803 in the relaxed state of the lumen 802; ¶ [0149], FIG. 42 … there is an indentation 4201 in the wall opposite the wall with a rib; ¶ [0153] FIG. 46 … Indentation 4602 facilitates collapse while notches 4609 act to reduce the amount of force). 
Visveshwara prevents a conduit from collapsing under negative pressure (¶ [0105], during aspiration, the rigid elements (for example the rib(s)) and or protrusions keep the feeding tube open; ¶ [0108], When aspirating, the ridges will move toward each other and two lobes will form as the rounded sides collapse partially. The walls of the tube will not fully collapse under low pressure aspiration of fluid). One would be motivated to modify Challa with Visveshwara’s pinched edges to maintain an open passage through the conduit during aspiration. A skilled artisan would have been able to modify Challa with Visveshwara’s pinched edges by constructing Challa’s tube with ribs or thickened portions according to Visveshwara. Therefore, it would have been obvious to modify Challa with Visveshwara’s pinched edges in order to preserve an open lumen through the conduit. 

Response to Arguments
The rejection of claim 22 under 35 USC § 112 is withdrawn in view of the amendments filed 22 August 2022. 
Applicant’s arguments filed 22 August 2022 regarding the rejection of claims 16-21 and 23-34 as amended, under 35 USC § 102 and 103 over Anderson, Radl, Bennemann, Xu and Matweb, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Challa, Radl, Gabriel, Bennemann, Gharib and Visveshwara (see above). 
Applicant’s arguments regarding Anderson, Xu and Matweb have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that Anderson merely discloses a hydrostatic pressure from a column of urine in the drainage tube (remarks p. 7). Applicant reasons that when the drainage tube is coupled, there is no pressure (remarks p. 7). Examiner notes that Anderson is not cited in the new grounds of rejection. Challa is cited in the new grounds of rejection as teaching all features of claim 16. 
Applicant asserts that new claims 32-34 depend from claim 16 and are allowable for at least the reasons that claim 16 is allowable, but also recite further limitations and are allowable in their respective combinations (remarks p. 8). Examiner notes that claims 32-34 are rejected in the new grounds of rejection over combinations of Challa and Visveshwara. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elson, Edward E.  et al.	US 20050101923 A1
Cheng, Gordon C.  et al.	US 20040006321 A1
Marx; Sherwood D.	US 20060004332 A1
Harvie; Mark R.	US 20150320583 A1
Austermann; Nick et al.	US 20210236323 A1
Cermak; Paul et al.	US 5318550 A
McFarlane; Richard H.	US 3957054 A

Examiner has applied new grounds of rejection not necessitated by amendment. Therefore, this Office Action is Non-Final. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781